Fish, J.
1. An attorney at law charged with the collection of a claim being a special agent for this purpose, and being expressly forbidden by law from receiving anything in discharge of a client’s claim but the full amount in cash, one who undertakes to settle with an attorney an account in his hands for collection for a sum less than is due thereon must, at his peril, ascertain that the attorney is authorized to make such a compromise.
:2. In the trial of the present case the court erred in rejecting pertinent testimony offered by the plaintiffs for the purpose of showing expressly that their former attorneys were not authorized to accept in satisfaction of the account now sued on less than its face value; but even upon the evidence actually admitted, the verdict for the defendants was contrary to law, there being no proof whatever that these attorneys had authority to make the compromise and settlement set up by the defendants in their answer.

Judgment reversed.


AU the Justices concurring.